STEVE McKEITHEN, Chief Justice,
concurring.
I concur with the majority’s decision to conditionally grant the petition for writ of mandamus. As I explained in my dissenting opinion in In re K.K.C., 292 S.W.3d 788 (Tex.App.-Beaumont 2009, orig. proceeding), “[n]othing in the plain language of Section 102.003(a)(9) excludes a person who shares the role of a parent with the biological parent from having standing as a *179person with ‘actual care, control, and possession’ of the child[,]” and “[n]othing in the plain language of the statute necessitates the ‘relinquishment’ or ‘abdication’ by the biological parent of her parental rights, duties or responsibilities.” Id. at 795 (McKeithen, C.J., dissenting); see Tex. Fam.Code Ann. § 102.003(a)(9) (West Supp.2011). A rational basis exists for conferring standing on a person who shares actual care, control, and possession of a child with that child’s parent for a period in excess of six months. In re K.K.C., 292 S.W.3d at 795 (McKeithen, C.J., dissenting). However, because In re K.K.C. is binding precedent of this Court, I reluctantly concur in the result reached by the majority in this case.